Citation Nr: 0530007	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  03-16 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
ankylosis of the right knee with 1/2-inch shortening, residuals 
of gunshot wound with compound fracture of the right femur, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for a shell fragment 
wound of the right thigh involving muscle group XIV, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for left partial 
sensory tibial nerve hypalgesia, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 decision by the RO.  By that 
decision, the RO, in pertinent part, denied the veteran's 
claim for a rating in excess of 40 percent for post-operative 
ankylosis of the right knee with 1/2-inch shortening, residuals 
of gunshot wound with compound fracture of the right femur; 
denied his claim for a rating in excess of 30 percent for a 
shell fragment wound of the right thigh involving muscle 
group XIV; and denied his claim for a rating in excess of 10 
percent for left partial sensory tibial nerve hypalgesia.

During a hearing held before the undersigned Veterans Law 
Judge at the RO in August 2005, the veteran offered testimony 
with respect to the severity of his service-connected chronic 
bilateral hip strain, chronic low back strain, and hammertoes 
of the left foot.  The veteran was informed that those issues 
were not currently before the Board, and he was asked if he 
would like the Board to refer the matter of his entitlement 
to increased evaluations for those disabilities to the RO for 
adjudication.  He and his representative indicated that that 
would not be necessary, and suggested that they would confer 
on the matter and decide whether to file any claims for 
increase.  Accordingly, no action need be taken on those 
matters at the present time.


FINDINGS OF FACT

1.  The veteran's right knee is ankylosed in full extension; 
his right lower extremity is no more than 21/2 centimeters 
shorter than his left lower extremity.

2.  Muscle group XIV acts on the veteran's ankylosed right 
knee; he is currently in receipt of a combined 60 percent 
evaluation for disabilities of his right leg located distal 
to the middle and lower thirds of his right thigh.

3.  The veteran's left tibial nerve disability is objectively 
manifested by mild superficial sensory loss in the left lower 
lateral extremity, a decline in light touch sensation and 
some degree of hypoesthesia involving the left plantar 
surface, moderate tenderness to palpation of the left plantar 
surface, mild weakness, and mild decline in the left foot 
dorsiflexor; he has not been diagnosed with neuritis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
post-operative ankylosis of the right knee with 1/2-inch 
shortening, residuals of gunshot wound with compound fracture 
of the right femur, have not been met.  38 U.S.C.A. §§ 110, 
1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.321, 3.951, 4.1, 4.7, 4.25, 4.68, 4.71a 
(Diagnostic Codes 5162, 5256, 5275) (2005).

2.  The criteria for a rating in excess of 30 percent for a 
shell fragment wound of the right thigh involving muscle 
group XIV have not been met.  38 U.S.C.A. §§ 110, 1155, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 
3.951, 4.25, 4.55, 4.68, 4.71a (Diagnostic Code 5162), 4.73 
(Diagnostic Code 5314) (2005).

3.  The criteria for a rating in excess of 10 percent for 
left partial sensory tibial nerve hypalgesia have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.14, 4.123, 
4.124, 4.124a (Diagnostic Codes 8525, 8526, 8725) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that the veteran sustained a gunshot wound 
to both lower extremities in June 1968.  His injuries 
included an open fracture of the right distal femur at the 
juncture of the lower and middle thirds of the shaft, with 
injury to muscle group XIV, and laceration of the left 
posterior tibial artery.  During the course of in-service 
treatment, a sensory deficit was noted in the plantar aspect 
of his left foot which was thought to be due to ischemic or 
traumatic injury to the small distal branches of the left 
posterior tibial nerve.  Due to complications associated with 
his right leg injury, he underwent fusion of the right knee, 
with resultant shortening of the right lower extremity.

The veteran filed an original claim for disability benefits 
in October 1969.  In July 1970, VA, among other things, 
assigned a 40 percent evaluation for post-operative ankylosis 
of the right knee with 1/2-inch shortening, residuals of 
gunshot wound with compound fracture of the right femur under 
Diagnostic Codes 5256-5275; a 30 percent rating for a shell 
fragment wound of the right thigh involving muscle group XIV 
under Diagnostic Code 5314; and a 10 percent rating for left 
partial sensory tibial nerve hypalgesia under Diagnostic 
Codes 8525-8725.  Those ratings have remained in effect to 
the present time, and are now protected.  See 38 U.S.C.A. 
§ 110 (West 2002); 38 C.F.R. § 3.951(b) (2005).

The veteran filed his present claims for increased ratings 
for the aforementioned disabilities in April 2000.  He says 
that his right knee is fused, that his right leg is weak and 
withered, and that he lacks feeling in the toes and sole of 
his left foot.  He also says that his left calf is affected 
by nerve damage, and reports that if he steps on anything 
with his bare left foot, it sends a sharp pain up his left 
leg.  He wants to ensure that the currently assigned 
evaluations are correct.



I.  Preliminary Considerations

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

In the present case, VA satisfied its duty to notify by means 
of January and October 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate his claims for increased rating, and of his and 
VA's respective duties for obtaining evidence.  In addition, 
the October 2004 letter (a cover letter accompanying a 
supplemental statement of the case) specifically requested 
that he submit any evidence in his possession that pertained 
to his claims.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
AOJ decision on a claim for VA benefits.  In the present 
case, the unfavorable AOJ decision that is the basis of this 
appeal was already decided when the VCAA was enacted.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  Although the 
notices discussed above were provided to the appellant after 
the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notices provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran has been afforded two VA 
examinations in connection with the current appeal.  His 
service medical records have been obtained, as have records 
of his VA treatment, and he has not identified any other 
evidence that needs to be procured.  No further development 
action is necessary.

II.  The Merits of the Veteran's Claims

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  In assessing a claim 
for an increased rating, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A.  The Right Knee

Under current law, disabilities manifested by ankylosis of 
the knee are evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2005).  A 
30 percent rating is warranted if the knee is ankylosed at a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  A 40 percent rating is warranted 
if the knee is ankylosed in flexion between 10 and 20 
degrees; a 50 percent rating is warranted if the knee is 
ankylosed in flexion between 20 and 45 degrees; and a 60 
percent rating is for application if the knee is ankylosed at 
an extremely unfavorable angle, in flexion at 45 degrees or 
more.

Disabilities manifested by shortening of the bones of a lower 
extremity are evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Code 5275 (2005).  A 
10 percent rating is warranted is there is 11/4 to 2 inches 
(3.2 to 5.1 centimeters (cm.)) of shortening.  Higher 
ratings, ranging from 20 to 60 percent, are available for 
greater degrees of shortening.

Following a review of the record in this case, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the assignment of a 
rating in excess of 40 percent for post-operative ankylosis 
of the veteran's right knee, residuals of gunshot wound, with 
compound fracture of the right femur.  When the veteran was 
examined for VA purposes in October 2003, it was specifically 
noted that his right knee was ankylosed at zero degrees of 
(i.e., full) extension, see 38 C.F.R. § 4.71a, Plate II, and 
that his right leg was 21/2 cm. shorter than his left.  (When 
he underwent VA examination in May 2000, it was similarly 
noted that his right leg was 2 cm. shorter than his left.)  
Under current law, outlined above, those sorts of 
manifestations warrant no more than a 30 percent evaluation 
under Diagnostic Codes 5256-5275.  Nevertheless, inasmuch as 
the current 40 percent evaluation has been in effect for more 
than 20 years, it is protected and shall remain in effect.  
See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) 
(2005).  Clearly, though, there is no basis in current law 
for an increase in the existing rating.

B.  Muscle Group XIV

Disability arising from injury to muscle group XIV is 
ordinarily evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.73, Diagnostic Code 5314 (2005).  
Evaluations of 0, 10, 30, and 40 percent, respectively, are 
assigned for slight, moderate, moderately severe, and severe 
disability.  Current law provides, however, with exceptions 
not here applicable, that no rating may be assigned for 
muscle groups that act upon an ankylosed joint.  See 
38 C.F.R. § 4.55(c) (2005).  The law also provides that the 
combined evaluation for the affected leg cannot exceed the 
rating for amputation at the elective level, were amputation 
to be performed.  38 C.F.R. § 4.68 (2005).

Following a review of the record in this case, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the assignment of a 
rating in excess of 30 percent for the shell fragment wound 
of the veteran's right thigh involving muscle group XIV.  As 
noted above, current law specifically prohibits the 
assignment of a rating for muscle groups that act upon an 
ankylosed joint.  Consequently, in view of the fact that the 
veteran's right knee is ankylosed, and because it appears 
clear than muscle group XIV acts on the knee, see 38 C.F.R. 
§ 4.73, Diagnostic Code 5314 (indicating that muscle group 
XIV, among other things, functions in extension of the knee, 
simultaneous flexion of the hip and flexion of the knee, and 
synchronizing the hip and knee), the disability of muscle 
group XIV is not separately compensable under current law.  
The claim for a higher rating must therefore be denied.  
Nevertheless, inasmuch as the current 30 percent evaluation 
has been in effect for more than 20 years, it is protected 
and shall remain in effect.  See 38 U.S.C.A. § 110 (West 
2002); 38 C.F.R. § 3.951(b) (2005).

In this regard, the Board notes that the veteran is presently 
in receipt of a combined 60 percent evaluation for 
disabilities of his right leg located distal to the middle 
and lower thirds of his right thigh.  See 38 C.F.R. § 4.25 
(2005) (indicating that 40 and 30 percent ratings combine to 
60 percent).  Inasmuch as that is the maximum rating 
allowable under the amputation rule and 38 C.F.R. § 4.71a, 
Diagnostic Code 5162 (2005), he cannot be awarded any 
additional compensation for those disabilities.  The law 
prohibits it.

C.  Left Posterior Tibial Nerve

Incomplete paralysis of the posterior tibial nerve is 
evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.124a, Diagnostic Code 8525 (2005).  Ratings of 
10, 10, and 20 percent, respectively, are warranted for mild, 
moderate, and severe incomplete paralysis of the nerve.  If 
there is complete paralysis of the nerve, a 30 percent rating 
is warranted.

Peripheral neuritis of the posterior tibial nerve is 
evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8625 
(2005).  That condition, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is rated on the same scale as paralysis, 
with a maximum equal to severe, incomplete paralysis.  
38 C.F.R. § 4.123 (2005).  With exceptions not here 
applicable, the maximum rating that may be assigned for 
neuritis not characterized by the above-referenced organic 
changes is that for moderate, incomplete paralysis.  Id.

Peripheral neuralgia of the posterior tibial nerve is 
evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8725 
(2005).  That condition, characterized usually by a dull and 
intermittent pain of typical distribution so as to identify 
the nerve, is rated on the same scale as paralysis, with a 
maximum equal to moderate, incomplete paralysis.  38 C.F.R. 
§ 4.124 (2005).

As noted previously, the veteran is currently in receipt of 
VA compensation for hammertoes of the left foot, separate and 
apart from the rating that has been assigned for posterior 
tibial nerve injury.  See Introduction, supra.  Thus, 
disability due to hammertoes-such as pain on dorsiflexion of 
the toes and tenderness of the metatarsal heads-cannot be 
considered in the context of determining the proper rating to 
be assigned for the tibial nerve injury.  To do so would 
constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 
(2005).

As for the disability presently at issue (i.e., left partial 
sensory tibial nerve hypalgesia), the Board finds that the 
preponderance of the evidence is against the assignment of a 
rating in excess of 10 percent for that disorder.  The Board 
notes, first, that the 10 percent rating currently in effect 
is the maximum available under Diagnostic Code 8725, 
pertaining to neuralgia.  Moreover, the veteran has not been 
diagnosed with neuritis of the nerve, but rather hypalgesia.  
See Dorland's Illustrated Medical Dictionary 790 (28th ed. 
1994) (defining hypalgesia as "decreased pain sense.")  
Thus, there is no legal basis for assigning a higher 
evaluation under Diagnostic Code 8625.

With regard to paralysis, under Diagnostic Code 8525, the 
Board acknowledges the veteran's complaints of lack of 
sensation in his left foot and toes, as well as his 
complaints of tightness/numbness in his left calf, weakness, 
and intermittent pain.  The Board notes, however, that the 
objective findings on VA examination in May 2000 and October 
2003 were limited to a mild superficial sensory loss in the 
left lower lateral extremity; a decline in light touch 
sensation and some degree of hypoesthesia involving the left 
plantar surface; moderate tenderness to palpation of the left 
plantar surface; mild weakness; and mild decline in his left 
foot dorsiflexor.  There was no edema or disturbed 
circulation, and the Achilles tendon was in good alignment.  
In the Board's view, given the totality of the evidence, the 
veteran's present disability picture more nearly approximates 
that of a "moderate" incomplete paralysis of the affected 
nerve.  Because the next higher rating requires a "severe" 
incomplete paralysis, the claim for an increased rating must 
be denied.

D.  Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2005).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the claims here in question 
should be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that the veteran has 
been hospitalized in recent years as a result of the 
disabilities here at issue, and there is nothing in the 
record to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.





						
	(CONTINUED ON NEXT PAGE)





ORDER

A rating in excess of 40 percent for post-operative ankylosis 
of the right knee with 1/2-inch shortening, residuals of 
gunshot wound with compound fracture of the right femur, is 
denied.

A rating in excess of 30 percent for a shell fragment wound 
of the right thigh involving muscle group XIV is denied.

A rating in excess of 10 percent for left partial sensory 
tibial nerve hypalgesia is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


